Exhibit 10.4

EMPLOYMENT AGREEMENT

BY AND BETWEEN

ALARION BANK

AND

ROBERT L. PAGE

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 9th day of
January, 2008, by and between Alarion Bank (“Bank” or “Employer”) and Robert L.
Page (“Employee”). Employer and Employee are collectively referred to herein as
the “Parties.”

RECITALS

WHEREAS, Employer wishes to retain Employee as its County President, Alachua
County to perform the duties and responsibilities as are described in this
Agreement and as the Employer’s Board of Directors (“Board”) and/or President
and Chief Executive Officer may assign to Employee from time to time; and

WHEREAS, Employee desires to become employed by the Employer and to serve as the
Employer’s County Executive, Executive Vice President in accordance with the
terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto represent, warrant, undertake, covenant
and agree as follows:

OPERATIVE TERMS

1. Employment and Term. Employer shall employ Employee pursuant to the terms of
this Agreement to perform the services specified in Section 2 herein. The
initial term of employment shall be for a period of two years, commencing on
January 9, 2008 (“Effective Date”). On the first, and each subsequent,
anniversary, this Agreement shall be automatically extended for one additional
year until the end of the 10th year of this Agreement, at which time, the
Agreement shall terminate, unless the Bank and Employee agree in writing to
further extend the Agreement. Either Party may, however, terminate such renewals
of this Agreement by giving the other Party written notice of its intent not to
renew 30 days prior to any renewal is to take effect.

The Board shall, on an annual basis, not later than 45 days before the end of
each year, review Employee’s performance and this Agreement to determine if the
Agreement’s renewals should be continued. The Board’s decision shall be included
in its meeting minutes and Employee shall not be present for this annual review.

2. Position, Responsibilities and Duties. During the term of this Agreement,
Employee shall devote all of his working time, attention, skill and best efforts
to accomplish and faithfully perform all of the duties assigned to Employee on a
full-time basis. Employee shall, at



--------------------------------------------------------------------------------

all times, conduct himself in a manner that will reflect positively upon the
Employer. Employee shall obtain such licenses, certificates, accreditations and
professional memberships and designations as the Employer may reasonably
require. Employee shall join and maintain memberships in such social and civic
organizations as the Employer’s Board may deem appropriate to foster the
Employer’s contacts and business network in the community. Employee shall notify
Employer prior to any significant participation by him in any trade association
or similar organization. Employee shall also have the specific duties prescribed
in Schedule A.

3. Compensation. During the term of this Agreement, Employee shall be
compensated as described in Schedule B.

4. Payment of Business Expenses. Employee is authorized to incur reasonable
expenses in performing his duties hereunder. Employer will reimburse Employee
for authorized expenses, according to the Employer’s standard practices,
promptly after Employee’s presentation of an itemized account of such
expenditures.

5. Illness or Incapacity.

(a) Duration: Employee shall be paid his full Base Salary for any period of his
illness or incapacity; provided that such illness or incapacity does not render
Employee unable to perform his duties under this Agreement for a period longer
than three consecutive months. At the end of such three-month period, Employer
may terminate Employee’s employment and this Agreement, as provided as provided
by Section 6(b).

(b) Continuation of Coverages: Notwithstanding any contrary provision herein,
following any termination of Employee’s employment and this Agreement pursuant
to Section 5(a), Employer will continue any other life, health and disability
coverages for Employee substantially identical to the coverages maintained prior
to Employee’s termination, until the earlier of

 

  (i) Employee’s full time employment by another Person;

 

  (ii) one year after the date of such termination (with the exception of any
disability insurance coverage in place, which shall be governed by the terms of
such policy); or

 

  (iii) the date of Employee’s death.

6. Termination.

(a) Death: This Agreement shall immediately terminate upon Employee’s death, in
which instance Employer shall pay to Employee’s estate any compensation accrued,
but not yet paid.

 

2



--------------------------------------------------------------------------------

(b) Termination for Cause: The Employer, at the sole discretion of the Board of
Directors shall have the right, at any time, upon written notice of termination
satisfying the requirements of Section 8 herein, to terminate Employee’s
employment provided that unless the termination is for a “Cause” the employee
shall be compensated in accordance with the terms ser forth in paragraph
(c) below. A termination for Cause shall be effective on the date of a notice of
termination. For the purpose of this Agreement, termination for “Cause” shall
mean termination for an egregious violation of banking or business standards,
breach of fiduciary duty, failure to substantially perform the duties stated in
this Agreement, violation of any law, rule or regulation (other than minor
traffic violations or similar offenses), violation of a final cease-and-desist
order, illness or incapacity for a period of longer than three months (as
contemplated by Section 5), or personal default on indebtedness which is not
corrected within 30 days from the date of default. In the event Employee is
terminated for Cause, Employee shall have no right to compensation or other
benefits for any period after such date of termination, other than compensation
which was accrued, but not yet paid, with the exception of any benefits received
pursuant to Section 5(b).

(c) Other Termination by Employer: If Employee is terminated by Employer other
than for Cause, Employee’s right to severance benefits under this Agreement
shall be as set forth in Section 6 (g) and (h) herein.

(d) Change in Control: A “Change in Control” of the Employer shall mean the
first to occur of any one or more of the following:

 

  (i) any transaction, whether by merger, consolidation, asset sale,
recapitalization, reorganization, combination, stock purchase, tender offer,
reverse stock split, or otherwise, which results in the acquisition of, or
beneficial ownership (as such term is defined under rules and regulations
promulgated under the Securities Exchange Act of 1934, as amended) by any Person
or any group of Persons acting in concert, of 50% or more of the outstanding
shares of common stock of Alarion Financial Services, Inc. (hereinafter referred
to as “BHC”), or

 

  (ii) the sale of all or substantially all of the assets of BHC or Employer; or

 

  (iii) the liquidation of BHC or Employer or a material amount of BHC’s or
Employer’s assets; or

 

  (iv) the takeover or control of all or substantially all of the operations of
BHC or Employer, through any of the means specified above.

 

3



--------------------------------------------------------------------------------

In the event of a Change in Control, Employer shall pay to Employee a sum equal
to 12 months of Base Salary at the time of Change in Control as a reward for
past performance, the sum shall be paid in one payment within 10 days of such
Change in Control. Employee shall have the right to terminate his employment by
giving notice within six months of such Change in Control. In such event,
Employer, or its acquirer or successor, shall pay to Employee a sum equal to 12
months of Base Salary (as defined in Schedule B). At the option of Employer, or
its acquirer or successor, the sum may be paid in one payment within 10 days of
such termination or, at the option of Employer, or its acquirer or successor, by
continuing to pay Employee as though he were still an employee for a total of 12
months in the same manner as all other employees of the Bank, its acquirer or
successor. Any such payments shall be made only upon Employee executing a full
release in favor of Employer for any potential claims related to this Agreement
and the employment of Employee by Employer.

(e) Termination for Good Reason: Employee may terminate his employment hereunder
for Good Reason by delivering a notice of termination (as defined in Section 8).
For purposes of this Agreement, “Good Reason” shall mean a failure by the Bank
to comply with any material provision of this Agreement, which failure has not
been cured within 15 business days after a notice of such noncompliance has been
given by Employee to the Bank; reduction in Base Salary; the assignment to
Employee of any duties inconsistent with Employee’s position, duties,
responsibilities and status with the Bank; or the transfer of Employee to any
location outside of Alachua or Marion County, Florida. In the event Employee
terminates his employment for Good Reason, he shall be entitled to severance
benefits as set forth in Section 6(g) and (h).

(f) Termination by Employee: Employee may terminate his employment hereunder and
this Agreement for any reason, by providing a notice of termination (as defined
in Section 8). In such event, Employee shall have no right to compensation or
other benefits after the date of termination, except for accrued but unpaid
compensation.

(g) Severance Payment: If Employee is entitled to severance benefits under
Sections 6(c) or (e), Employee shall be paid, as severance, 12 months’ Base
Salary (as defined in Schedule B). At the option of Employer or its acquirer or
successor, the sum may be paid in one payment within 10 days of such termination
or, at the option of Employer, by continuing to pay Employee as though he were
still an employee for a total of 12 months in the same manner as all other
employees of the Bank. Any such payments shall be made only upon Employee
executing a full release in favor of Employer for any potential claims related
to this Agreement and the employment of Employee by Employer.

(h) Additional Severance Benefits: If Employee is entitled to severance benefits
under Section 6(c) or (e), Employer shall maintain in full force and effect, for
the continued benefit of Employee any Employee benefit plans and programs in
which Employee was entitled to participate immediately prior to the date of
termination for the shorter of:

 

  (i) twelve months; or

 

4



--------------------------------------------------------------------------------

  (ii) the period of time ending on the date Employee becomes eligible for
participation in a comparable plan provided by another employer; provided,
however, that Employee’s continued participation is possible under the general
terms and provisions of such plans and programs.

7. Regulatory Provisions. Employer and Employee acknowledge that the laws and
regulations governing the Parties require that the employment of Employee be
governed by certain standards contained in those laws and regulations. To that
end, the Parties agree to be bound by the following provisions:

(a) Suspension/Temporary Prohibition: If Employee is suspended and/or
temporarily prohibited from participating in the conduct and affairs of the Bank
as a result of a notice served under Section 8(e) or (g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. §1818 [e][3] and [g][1]) the Bank’s obligations
under this Agreement shall be suspended as of the date of such service unless
stayed by appropriate proceedings. If the charges and the notice are dismissed,
the Bank may in its discretion:

 

  (i) pay Employee all or part of his compensation withheld while the
obligations under this Agreement are suspended; and

 

  (ii) reinstate (in whole or part) any of the Bank’s obligations which were
suspended.

(b) Permanent Prohibition: If Employee is removed and/or permanently prohibited
from participating in the conduct and affairs of the Bank as a result of an
Order issued under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act (12 U.S.C. §1818[e][4] or [g][1]), all of the Bank’s obligations under this
Agreement shall terminate as of the effective date of the order, but Employee’s
vested rights, if any shall not be affected.

(c) Default Under FDIA: If the Bank is in default (as defined in Section 3[x][1]
of the Federal Deposit Insurance Act), all obligations under this Agreement
shall terminate as of the date of default, but this subsection of this Agreement
shall not affect Employee’s vested rights if any.

(d) Regulatory Termination: All obligations under this Agreement shall be
terminated, except to the extent that a determination has been made that
continuation of this Agreement is necessary for continued operation of the Bank:

 

  (i) by the Director or his or her designee, at the time the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank’s under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act; or

 

5



--------------------------------------------------------------------------------

  (ii) by the Director or his or her designee, at the time the Director or his
or her designee approves a supervisory merger to resolve problems related to
operation of the Bank, or when the Bank’s determined by the Director to be in
unsafe or unsound condition.

Any of Employee’s rights that have already vested, however, shall not be
affected by the provisions of this Section 7. For purposes of this Subsection of
the Agreement, the term “Director” shall mean the Director of the Federal
Deposit Insurance Corporation.

8. Notice of Termination.

(a) Specificity: Any termination of Employee’s employment by Employer or by
Employee shall be communicated by written notice of termination to the other
Party. For purposes of this Agreement, a “notice of termination” shall mean a
dated notice, which shall: (i) indicate the specific relevant termination
provision in the Agreement; (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision; and (iii) set forth the date of termination,
which shall be not less than 30 days nor more than 45 days after such notice of
termination is given, unless another Section of the Agreement requires or
permits a different effective date.

(b) Delivery of Notices: All notices or resignations given or required to be
given herein shall be in writing, sent by United States first-class certified or
registered mail, postage prepaid, by way of overnight carrier, or by hand
delivery. If to Employee (or to Employee’s spouse or estate upon Employee’s
death) notice shall be sent to Employee’s last-known address, and if to
Employer, notice shall be sent to the Employer’s corporate headquarters. All
such notices shall be effective five days after having been deposited in the
mail if sent via first-class certified or registered mail, or upon delivery if
by hand delivery or if sent via overnight carrier. Either Party, by notice in
writing, may change or designate the place for receipt of all such notices.

9. Post Termination Obligations. Employer shall pay to Employee such payments
and benefits as are required pursuant to this Agreement; provided, however, any
such payments shall be subject to Employee’s post-termination cooperation. Such
cooperation shall include the following:

(a) Employee shall furnish such information and assistance as may be reasonably
required by Employer in connection with any litigation or settlement of any
dispute between Employer and a customer or other third parties (including
without limitation serving as a witness in court or other proceedings);

 

6



--------------------------------------------------------------------------------

(b) Employee shall provide such information or assistance to Employer in
connection with any regulatory examination by any state or federal regulatory
agency;

(c) Employee shall keep Employer’s trade secrets and other proprietary or
confidential information secret to the fullest extent practicable, subject to
compliance with all applicable laws;

(d) Employee shall return all Employer’s property, including, but not limited
to, keys, credit cards, manuals and other written materials;

(e) Employee shall execute a full release of all potential claims related to
this Agreement or to Employee’s employment with the Employer in favor of the
Employer.

Upon submission of proper receipts, Employer shall promptly reimburse Employee
for any reasonable expenses incurred by Employee in complying with the
provisions of this Section.

10. Indebtedness. If during the term of this Agreement, Employee becomes
indebted to Employer for any reason, Employer may, at its election, set off and
collect any sums due Employee out of any amounts which Employer may owe Employee
pursuant to the terms of this Agreement. Furthermore, upon the termination of
this Agreement, all sums owed to Employer by Employee shall become immediately
due and payable. Employee shall pay all expenses and Attorneys’ Fees actually or
necessarily incurred by Employer in connection with any collection proceeding
for Employee’s indebtedness. Notwithstanding any of the foregoing, any
indebtedness to Employer secured by a mortgage on Employee’s residence shall not
be subject to the foregoing provisions, but shall be governed by the loan
documents evidencing such indebtedness.

11. Maintenance of Trade Secrets and Confidential Information. Employee shall
use his best efforts and utmost diligence to guard and protect all of the
Employer’s trade secrets and confidential information. Employee shall not,
either during the term, or after termination, of this Agreement, for whatever
reason, use in any capacity, or divulge or disclose in any manner, to any
Person, the identity of Employer’s customers, methods of operation, marketing or
promotional methods, processes, techniques, systems, formulas, programs, trade
secrets or other confidential information relating to Employer’s business. Upon
termination of this Agreement or Employee’s employment, for any reason, Employee
shall immediately return and deliver to Employer all records and papers and all
materials which bear employment trade secrets or confidential information.

12. Competitive Activities.

(a) Limitation on Outside Activities: Employee agrees that during the term of
this Agreement, except with the express consent of the Board, Employee will not,
directly or indirectly, engage in, participate in, become a director of, render
advisory or other services to,

 

7



--------------------------------------------------------------------------------

become employed by, or make any financial investment in any firm, corporation,
business entity or business enterprise competitive with or to any business of
Employer. Notwithstanding the foregoing, Employee shall not be precluded or
prohibited from owning passive investments, including investments in the
securities of other financial institutions. Employee, however, shall be
prohibited from making any investments or commitments of time, accepting any
positions or participating in any activities which cause Employee to devote time
to such investments, commitments, positions or activities which interfere with
Employee’s position with, and obligations, to the Bank.

(b) Agreement Not to Compete: Employee acknowledges that by virtue of his
employment with Employer, Employee will acquire an intimate knowledge of the
activities and affairs of the Bank, including trade secrets and other
confidential matters. Employee, therefore, agrees that during the term of this
Agreement, and for a period of one year following the termination of Employee’s
employment hereunder, Employee shall not become employed, directly or
indirectly, whether as an employee, independent contractor, consultant, or
otherwise, with any federally-insured financial institution, financial holding
company, bank holding company, or other financial services provider operating,
or intending to operate in Alachua or Marion Counties, Florida, or with any
Person whose intent it is to organize another such company or entity to be
operated within a radius of 30 miles of any Alarion Bank’s operating office in
existence at the time that the employee leaves the employment of the Bank.

Employee further agrees that for a period of one year following the termination
of Employee’s employment hereunder for any reason, Employee shall not directly
or indirectly solicit the business of any then current customer of the Bank to
offer products or services that the Bank offer at the time of termination of
this agreement, regardless of whether or not Employee was responsible for
generating such customer’s business for the Bank. This restriction shall apply
to both loan customers and depositors of the Bank.

Employee hereby agrees that the duration of the anti-competitive covenant set
forth herein is reasonable, and that its geographic scope is not unduly
restrictive.

13. Remedies for Breach.

(a) Arbitration: The Parties agree that, except for the specific remedies for
Injunctive Relief as contained in Section 13(b), herein, any controversy or
claim arising out of or relating to this Agreement, or any breach thereof,
including, without limitation, any claim that this Agreement or any portion
thereof is invalid, illegal or otherwise voidable, shall be submitted to binding
arbitration before and in accordance with the Rules of the American Arbitration
Association. Judgment upon the determination and/or award of such arbitrator may
be entered in any court having jurisdiction thereof; provided, however, that
this clause shall not be construed to permit the award of punitive damages to
either Party. The prevailing Party to said arbitration shall be entitled to an
award of reasonable Attorneys’ Fees. The venue for arbitration shall be in
Alachua or Marion Counties, Florida.

 

8



--------------------------------------------------------------------------------

(b) Injunctive Relief. The Parties acknowledge and agree that the services to be
performed by Employee are special and unique and that money damages cannot fully
compensate Employer in the event of Employee’s violation of the provisions of
Sections 11 and 12 of this Agreement. Thus, in the event of a breach of any of
the provisions of such Section(s), Employee agrees that Employer, upon
application to a court of competent jurisdiction, shall be entitled to an
injunction restraining Employee from any further breach of the terms and
provision of such Section(s). Should Employer prevail in an action seeking such
an injunction, Employee shall pay all costs and Attorneys’ Fees incurred by
Employer in and relating to obtaining such injunction. Employee’s sole remedy,
in the event of the wrongful entry of such injunction, shall be the dissolution
of such injunction and recovery of Attorneys’ Fees. Employee hereby waives any
and all claims for damages by reason of the wrongful issuance of any such
injunction.

(c) Cumulative Remedies: Notwithstanding any other provision of this Agreement,
the injunctive relief described in Section 13(b) herein and all other remedies
provided for in this Agreement which are available to Employer as a result of
Employee’s breach of this Agreement, are in addition to and shall not limit any
and all remedies existing at law or in equity which may also be available to
Employer.

14. Attorneys’ Fees. In the event that any claim or controversy hereunder is the
subject of any litigation or arbitration between the Parties, the prevailing
Party shall be entitled to an award of all reasonable costs, including
Attorneys’ Fees.

15. Miscellaneous.

(a) Amendment of Agreement: Unless as otherwise provided herein, this Agreement
may not be modified or amended except in writing signed by the Parties.

(b) Certain Definitions: For purposes of this Agreement, the following terms
whenever capitalized herein shall have the following meanings:

 

  (i) “Person” shall mean any natural person, corporation, partnership (general
or limited), trust, association or any other business entity.

 

  (ii) “Attorneys’ Fees” shall include the reasonable legal fees and
disbursements charged by attorneys and their related travel and lodging
expenses, court costs, paralegal fees, etc. incurred in arbitration, mediation,
settlement negotiations, discovery, trial, appeal or bankruptcy proceedings.

(c) Headings for Reference Only: The headings of the Sections and the
Subsections herein are included solely for convenient reference and shall not
control the meaning of the interpretation of any of the provisions of this
Agreement.

 

9



--------------------------------------------------------------------------------

(d) Governing Law/Jurisdiction: This Agreement shall be construed in accordance
with and governed by the laws of the State of Florida. Any litigation involving
the Parties and their rights and obligations hereunder shall be brought in the
appropriate court in Alachua or Marion Counties, Florida.

(e) Severability: If any of the provisions of this Agreement shall be held
invalid for any reason, the remainder of this Agreement shall not be affected
thereby and shall remain in full force and effect in accordance with the
remainder of its terms.

(f) Entire Agreement: This Agreement and all other documents incorporated or
referred to herein, contain the entire agreement of the Parties and there are no
representations, inducements or other provisions other than those expressed in
writing herein. No modification, waiver or discharge of any provision or any
breach of this Agreement shall be effective unless it is in writing signed by
both Parties. A Party’s waiver of the other Party’s breach of any provision of
this Agreement, shall not operate, or be construed, as a waiver of any
subsequent breach of that provision or of any other provision of this Agreement.

(g) Waiver: No course of conduct by Employer or Employee nor any delay or
omission of Employer or Employee to exercise any right or power given under this
Agreement shall: (i) impair the subsequent exercise of any right or power; or
(ii) be construed to be a waiver of any default or any acquiescence in, or
consent to, the curing of any default while any other default shall continue to
exist, or be construed to be a waiver of such continuing default or of any other
right or power that shall theretofore have arisen. Any power and/or remedy
granted by law or by this Agreement to any Party hereto may be exercised from
time to time, and as often as may be deemed expedient. All such rights and
powers shall be cumulative to the fullest extent permitted by law.

(h) Pronouns: As used herein, words in the singular include the plural, and the
masculine include the feminine and neuter gender, as appropriate.

(i) Recitals: The Recitals set forth at the beginning of this Agreement shall be
deemed to be incorporated into this Agreement by this reference as if fully set
forth herein, and this Agreement shall be interpreted with reference to and in
light of such Recitals.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

10



--------------------------------------------------------------------------------

EMPLOYEE     ALARION BANK /s/ Robert L. Page     By:   /s/ Loralee Miller Robert
L. Page       Loralee Miller       Chairman of the Board

 

11



--------------------------------------------------------------------------------

SCHEDULE A

Employee shall serve as the Bank’s County President, Alachua County, through
election by the Board. In such capacity, Employee shall use his best efforts to
perform the duties and responsibilities enumerated in this Agreement and any
other duties assigned to Employee by the President and Chief Executive Officer
and/or the Board and to utilize and develop contacts and customers to enhance
the business of the Bank. Specifically, Employee shall devote his full business
time and attention and use his best efforts to accomplish and fulfill the
following duties and responsibilities, as well as other duties assigned to
Employee from time to time by the Board:

 

  (i) help the CEO to build and maintain a high quality management team;

 

  (ii) help the CEO to build and oversee the management of the Bank’s branch
network;

 

  (iii) manage Bank personnel and ensure adequate management and employee
training is provided;

 

  (iv) serve on such committees as appointed by the Board from time to time;

 

  (v) keep the Board and the President and Chief Executive Officer informed of
important developments concerning the Bank, industry developments and regulatory
initiatives affecting the Bank;

 

  (vi) supervise all lending and assist in proper underwriting, servicing and
loan resolution;

 

  (vii) establish and implement marketing efforts to increase the business of
the Bank;

 

  (viii) coordinate with the CEO and with the Bank’s attorneys and accountants
and other service providers to the extent necessary to further the business of
the Bank, keeping in compliance with government laws and regulations and
otherwise keeping the Bank in as good a financial and legal posture as possible;
and

 

  (ix) maintain adequate expense records of Employee’s activities on the Bank’s
behalf.

The performance by Employee of all duties outlined in this Schedule A shall be
reviewed on an annual basis as provided in Section 1 of the Agreement.

 

12



--------------------------------------------------------------------------------

SCHEDULE B

COMPENSATION

1. Base Salary: Employee shall receive an annual salary of $130,000 beginning on
January 9, 2008 (the “Base Salary”).

Employer may adjust the Base Salary from time to time based upon the Board’s
evaluation of Employee’s performance. In no event, however, will the Base Salary
be reduced without Employee’s written concurrence.

2. Performance Bonuses: Employee may receive an annual Performance Bonus at the
discretion of the Board which shall not exceed 30% of the Base Salary.

3. Vacation: Employee is entitled to four weeks paid vacation time per year on a
noncumulative basis.

4. Medical Benefits and Other Plans: Employee shall be permitted to participate
in all medical and healthcare benefit plans provided by the Bank to its
officers. Employee shall also be permitted to participate in all other benefit
plans offered to Bank officers.

5. Continuing Education: Employer will reimburse Employee for admission or
attendance fees for pre-approved educational meetings or seminars offered by
such organizations as the Florida Bankers Association.

6. Options granted: Employee will be granted 5,000 Options as a reward for past
year performance and 5,000 Options will be granted for signing the Employment
Agreement.

 

13